Exhibit 10.1

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT, dated May 24, 2010 (the “Agreement”), is
entered into by and among Kilroy Realty, L.P., a Delaware limited Partnership
(the “Issuer”), Kilroy Realty Corporation, a Maryland corporation (the
“Guarantor”) and J.P. Morgan Securities Inc., Banc of America Securities LLC and
Barclays Capital Inc., as representatives (in such capacity, the
“Representatives”) of the several initial purchasers listed in Schedule 1 hereto
(the “Initial Purchasers”).

The Issuer, the Guarantor and the Initial Purchasers are parties to the Purchase
Agreement, dated May 17, 2010 (the “Purchase Agreement”), which provides for the
sale by the Issuer to the Initial Purchasers of $250,000,000 in aggregate
principal amount of 6.625% Senior Notes due 2020 of the Issuer (the “Notes”),
which will be guaranteed by the Guarantor (such guarantees, together with the
Notes, are hereinafter collectively called the “Securities”). As an inducement
to the Initial Purchasers to enter into the Purchase Agreement, the Issuer and
the Guarantor have agreed to provide to the Initial Purchasers and their direct
and indirect transferees the registration rights set forth in this Agreement.
The execution and delivery of this Agreement is a condition to the closing under
the Purchase Agreement.

In consideration of the foregoing, the parties hereto agree as follows:

1. Definitions. As used in this Agreement, the following terms shall have the
following meanings:

“Additional Interest” shall have the meaning set forth in Section 2(e) hereof.

“Agreement” means the “Agreement” referred to in the preamble, as the same may
be amended or supplemented in accordance with its terms.

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law or
executive order to remain closed.

“Closing Date” shall mean the date hereof.

“Entitled Securities” shall mean each Security until the earliest to occur of:
(i) the date on which such Security has been exchanged by a Person other than a
broker-dealer for an Exchange Security in the Exchange Offer (unless the owner
of such Exchange Security notifies the Issuer prior to the 30th day following
consummation of the Exchange Offer that it is not an “affiliate” (as defined in
Rule 144) of the Guarantor or the Issuer and such Exchange Security is not
freely tradable by it under the Securities Act); (ii) following the exchange by
a broker-dealer in the Exchange Offer of a Security for an Exchange Security,
the date on which such Exchange Security is sold or otherwise transferred to a
person (other than a broker-dealer) who receives from such broker-dealer on or
prior to the date of such sale a copy of the Prospectus contained in the
Exchange Offer Registration Statement; (iii) the date on which such Security has
been registered under the Securities Act and disposed of in accordance with an
effective Shelf Registration Statement; or (iv) the date on which such Security
is actually sold or otherwise transferred pursuant to Rule 144 (if available)
under the Securities Act; provided that a Security



--------------------------------------------------------------------------------

will not cease to be an Entitled Security for purposes of the Exchange Offer by
virtue of this clause (iv). Anything herein to the contrary notwithstanding,
(a) in any case where a broker-dealer receives an Exchange Security in the
Exchange Offer or the owner of an Exchange Security gives the Issuer a notice
contemplated by the provisions appearing in parentheses in clause (i) of the
preceding sentence, such Exchange Security shall be considered an Entitled
Security until such time as it ceases to be an Entitled Security pursuant to
clause (ii), (iii) or (iv) of the preceding sentence; and (b) each Security
purchased from the Issuer by any Initial Purchaser pursuant to the Purchase
Agreement shall be deemed, so long as it is held by such Initial Purchaser or
any other Initial Purchaser, to be an Entitled Security until such time as it
ceases to be an Entitled Security pursuant to clause (ii), (iii) or (iv) of the
preceding sentence.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

“Exchange Date” shall have the meaning set forth in Section 2(b) hereof.

“Exchange Effectiveness Period” shall have the meaning set forth in Section 4(b)
hereof.

“Exchange Offer” shall mean the exchange offer by the Issuer and the Guarantor
of Exchange Securities for Entitled Securities pursuant to Section 2(a) hereof.

“Exchange Offer Registration” shall mean a registration under the Securities Act
effected pursuant to Section 2(a) hereof.

“Exchange Offer Registration Statement” shall mean an exchange offer
registration statement on Form S-4 (or, if applicable, on another appropriate
form) registering the Exchange Securities and all amendments and supplements to
such registration statement, including post-effective amendments, in each case
including the Prospectus contained therein or deemed a part thereof, all
exhibits thereto and any document incorporated or deemed to be incorporated by
reference therein.

“Exchange Securities” shall mean notes issued by the Issuer and guarantees
thereof by the Guarantor under the Indenture containing terms identical to the
Securities (except that the Exchange Securities (other than any Exchange
Securities which are Entitled Securities) will not be subject to restrictions on
transfer or to any increase in annual interest rate for failure to comply with
this Agreement) and to be offered to Holders of Securities in exchange for
Securities pursuant to the Exchange Offer.

“FINRA” shall mean the Financial Industry Regulatory Authority.

“Free Writing Prospectus” shall mean a free writing prospectus, as defined in
Rule 405 under the Securities Act or any successor to such rule.

“General Partner” shall have the meaning set forth in Section 5(b).

“Guarantees” shall mean the guarantees of the Securities and the Exchange
Securities by the Guarantor pursuant to the Indenture and endorsed on the
Securities and the Exchange Securities.

 

2



--------------------------------------------------------------------------------

“Guarantor” shall have the meaning set forth in the preamble and shall also
include any successor entity pursuant to the terms of this Agreement.

“Holder” shall mean each Initial Purchaser, for so long as it owns any Entitled
Securities, and each of the Initial Purchasers’ respective successors, assigns
and direct and indirect transferees who become owners of Entitled Securities
under the Indenture; provided, however, that a Participating Broker-Dealer that
holds Exchange Securities shall be deemed a Holder only so long as it is
required to deliver a prospectus meeting the requirements of the Securities Act
in connection with any resale of such Exchange Securities.

“Indenture” shall mean the indenture relating to the Securities, dated as of the
Closing Date, among the Issuer, the Guarantor and U.S. Bank National
Association, as trustee, and as the same may be amended from time to time in
accordance with the terms thereof.

“Initial Purchasers” shall have the meaning set forth in the preamble.

“Inspector” shall have the meaning set forth in Section 3(a)(xiii) hereof.

“Issuer” shall have the meaning set forth in the preamble and shall also include
any successor entity pursuant to the terms of this Agreement.

“Issuer Free Writing Prospectus” shall mean an issuer free writing prospectus,
as defined in Rule 433 under the Securities Act or any successor to such rule.

“Notifying Broker-Dealer” shall have the meaning set forth in Section 4(a)
hereof.

“Participating Broker-Dealers” shall have the meaning set forth in Section 4(a)
hereof.

“Permitted Free Writing Prospectus” shall have the meaning set forth in
Section 6(k) hereof.

“Person” shall mean an individual, partnership, joint venture, limited liability
company, corporation, trust or unincorporated organization, or a government or
agency or political subdivision thereof.

“Prospectus” shall mean the prospectus included in, or, pursuant to the rules
and regulations of the Securities Act, deemed a part of, a Registration
Statement, including any preliminary prospectus or prospectus, and any such
preliminary prospectus or prospectus as amended or supplemented by any
prospectus supplement, including a prospectus supplement with respect to the
terms of the offering of any portion of the Entitled Securities covered by a
Shelf Registration Statement, and by all other amendments and supplements to any
such preliminary prospectus or prospectus, and in each case including any
document incorporated by reference therein.

“Purchase Agreement” shall have the meaning set forth in the preamble.

“Registration Expenses” shall mean any and all expenses incident to performance
of or compliance by the Issuer and the Guarantor with this Agreement, including
without limitation:

 

3



--------------------------------------------------------------------------------

(i) all SEC, stock exchange or FINRA registration and filing fees, (ii) all fees
and expenses incurred in connection with compliance with state securities or
blue sky laws and any filing with and review by FINRA (including reasonable and
documented fees and disbursements of one firm of counsel for any Underwriters or
Holders in connection with blue sky qualification of any Exchange Securities or
Entitled Securities and any filing with and review by FINRA), (iii) all expenses
of any Persons in preparing or assisting in preparing, word processing, printing
and distributing any Registration Statement, any Prospectus, any Issuer Free
Writing Prospectus and any amendments or supplements thereto, any underwriting
agreements, securities sales agreements or other similar agreements,
certificates representing the Securities and the Exchange Securities and any
other documents relating to the performance of and compliance with this
Agreement, (iv) all rating agency fees, (v) all fees and disbursements relating
to the qualification of the Indenture under applicable securities laws, (vi) the
reasonable fees and disbursements of the Trustee and its counsel and any
custodian or escrow agent for the Exchange Offer and their respective counsel,
(vii) the reasonable fees and disbursements of counsel for the Issuer and the
Guarantor and, in the case of a Shelf Registration Statement, the reasonable and
documented fees and disbursements of one counsel for the Holders (which counsel
shall initially be counsel for the Initial Purchasers, subject to replacement
upon action by a majority of the Holders), (viii) in the case of an Underwritten
Offering, any fees and disbursements of underwriters customarily paid by issuers
of securities in Underwritten Offerings and (ix) the fees and disbursements of
the independent public accountants of the Issuer and the Guarantor and of any
other Person, assets or business whose financial statements are included or
incorporated or deemed to be incorporated by reference in a Registration
Statement, including the expenses of any special audits or “comfort” letters
required by or incident to the performance of and compliance with this
Agreement, but excluding fees and expenses of counsel to the Underwriters (other
than fees and expenses set forth in clause (ii) above) or the Holders (other
than fees and expenses set forth in clause (vii)) and underwriting discounts and
commissions, brokerage commissions and transfer taxes, if any, relating to the
sale or disposition of Entitled Securities by a Holder.

“Registration Default” shall have the meaning specified in Section 2(e) hereof.

“Registration Statement” shall mean any registration statement (including,
without limitation, the Exchange Offer Registration Statement and any Shelf
Registration Statement) of the Issuer and the Guarantor that covers any of the
Exchange Securities or Entitled Securities pursuant to the provisions of this
Agreement and all amendments and supplements to any such registration statement,
including post-effective amendments, in each case including the Prospectus
contained therein or deemed a part thereof, all exhibits thereto and any
document incorporated or deemed to be incorporated by reference therein.

“Rule 144” means Rule 144 under the Securities Act, and any successor to such
rule.

“SEC” shall mean the United States Securities and Exchange Commission and any
successor or successors thereto.

“Securities” shall have the meaning set forth in the preamble.

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time, and any successor thereto.

 

4



--------------------------------------------------------------------------------

“Shelf Effectiveness Period” shall have the meaning set forth in Section 2(b)
hereof.

“Shelf Registration” shall mean a registration effected pursuant to Section 2(b)
hereof.

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Issuer and the Guarantor filed under the Securities Act providing for the
registration on both a continuous and delayed basis of the Entitled Securities
pursuant to Rule 415 under the Securities Act, or any similar rule that may be
adopted by the SEC, and all amendments and supplements to such registration
statement, including post-effective amendments, in each case including the
Prospectus contained therein or deemed a part thereof, all exhibits thereto and
any document incorporated or deemed to be incorporated by reference therein;
provided that such “shelf” registration statement may be an amendment to the
Exchange Offer Registration Statement.

“Shelf Request” shall have the meaning set forth in Section 2(b) hereof.

“Staff” shall mean the staff of the SEC.

“Suspension Notice” shall have the meaning specified in Section 3(d) hereof.

“Target Registration Date” shall have the meaning set forth in Section 2(e)
hereof.

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended
from time to time.

“Trustee” shall mean the trustee with respect to the Securities under the
Indenture.

“Underwriter” shall have the meaning set forth in Section 3(f) hereof.

“Underwritten Offering” shall mean an offering in which Entitled Securities are
sold to an Underwriter for reoffering to the public.

2. Registration Under the Securities Act. (a) The Issuer and the Guarantor shall
(i) cause to be filed on or prior to 180 days following the date hereof an
Exchange Offer Registration Statement with the SEC covering an offer to the
Holders to exchange all the Entitled Securities for a like aggregate principal
amount of Exchange Securities, (ii) use all commercially reasonable efforts to
have the Exchange Offer Registration Statement declared effective by the SEC on
or prior to 270 days following the date hereof and (iii) unless the Exchange
Offer would not be permitted by applicable law or SEC policy or applicable
interpretations of the Staff, (1) commence the Exchange Offer promptly after the
Exchange Offer Registration Statement is declared effective by the SEC and keep
the Exchange Offer open for at least 20 Business Days (or longer, if required by
applicable securities laws) after the date notice of the Exchange Offer is sent
to Holders and (2) use all commercially reasonable efforts to issue, on or prior
to 30 Business Days (or longer, if required by applicable securities laws) after
the date on which the Exchange Offer Registration Statement is declared
effective by the SEC, Exchange Securities in exchange for a like aggregate
principal amount of all Entitled Securities tendered and not withdrawn prior
thereto in the Exchange Offer.

 

5



--------------------------------------------------------------------------------

The Issuer and the Guarantor shall commence the Exchange Offer by providing the
related Prospectus, appropriate letters of transmittal and other accompanying
documents to The Depository Trust Company and by mailing such documents to any
Holder of certificated Securities.

As a condition to participating in the Exchange Offer, a Holder will be required
to represent to the Issuer and the Guarantor that (i) any Exchange Securities to
be received by it will be acquired in the ordinary course of its business,
(ii) it has no arrangement or understanding with any Person to participate in
the distribution (within the meaning of the Securities Act) of the Securities or
Exchange Securities in violation of the provisions of the Securities Act,
(iii) it is not an “affiliate” (within the meaning of Rule 405 under the
Securities Act) of the Issuer or the Guarantor, (iv) it is not engaged in, and
does not intend to engage in, the distribution (within the meaning of the
Securities Act) of the Exchange Securities, (v) if such Holder is a
broker-dealer that will receive Exchange Securities in exchange for Entitled
Securities that were acquired for its own account as a result of market-making
or other trading activities, such Holder acknowledges that it will deliver a
Prospectus meeting the requirements of the Securities Act (or, to the extent
permitted by law, otherwise make available a Prospectus to purchasers,
including, without limitation, pursuant to Rule 172 under the Securities Act) in
connection with any resale of such Exchange Securities, and (vi) such Holder is
not acting on behalf of any Person who could not truthfully make the foregoing
representations.

As soon as practicable after the last Exchange Date, the Issuer and the
Guarantor shall:

 

  (i) accept for exchange all Entitled Securities or portions thereof validly
tendered and not properly withdrawn pursuant to the Exchange Offer in accordance
with the terms of the Exchange Offer Registration Statement and the related
letter of transmittal; and

 

  (ii) deliver, or cause to be delivered, to the Trustee for cancellation all
Entitled Securities or portions thereof so accepted for exchange by the Issuer
and the Guarantor and issue, and use commercially reasonable efforts to cause
the Trustee to promptly authenticate and deliver to each applicable Holder,
Exchange Securities equal in principal amount to the principal amount of the
Entitled Securities so accepted for exchange.

The Issuer and the Guarantor shall use all commercially reasonable efforts to
complete the Exchange Offer as provided above and shall comply with the
applicable requirements of the Securities Act, the Exchange Act and other
applicable laws and regulations in connection with the Exchange Offer.

The Exchange Offer shall not be subject to any conditions, other than that the
Exchange Offer does not violate any applicable law or applicable SEC policy.

(b) In the event that (i) the Issuer and the Guarantor (1) do not cause the
Exchange Offer Registration Statement to become effective on or prior to 270
days after the Closing Date or do not consummate the Exchange Offer within 30
Business Days after the date the Exchange Offer Registration Statement is
declared effective (the 30th Business Day after such effective

 

6



--------------------------------------------------------------------------------

date is hereinafter called the “Exchange Date”); or (2) are not permitted to
consummate the Exchange Offer because the Exchange Offer is not permitted by
applicable law or SEC policy or applicable interpretations of the Staff; or
(ii) any Holder of Entitled Securities notifies the Issuer (a “Shelf Request”)
prior to the 30th day following consummation of the Exchange Offer that: (a) it
is prohibited by applicable law or SEC policy or applicable interpretations of
the Staff, or because of its inability to make certain required representations,
from participating in the Exchange Offer; (b) it may not resell the Exchange
Securities acquired by it in the Exchange Offer to the public without delivering
a prospectus and the prospectus contained in the Exchange Offer Registration
Statement is not appropriate or available for such resales; (c) it is not an
“affiliate” (as defined in Rule 144) of the Guarantor or the Issuer and the
Exchange Securities are otherwise not freely tradable by it under the Securities
Act; or (d) it is a broker-dealer and owns Securities acquired directly from the
Issuer or an affiliate of the Issuer, then the Issuer and the Guarantor shall
use all commercially reasonable efforts to file with the SEC, on or prior to 60
days after such filing obligation arises, a Shelf Registration Statement on the
appropriate form providing for the sale to the public of all the Entitled
Securities by the Holders thereof from time to time in accordance with the
methods of distribution selected by the Holders of such Entitled Securities and
to cause such Shelf Registration Statement to be declared effective by the SEC
on or prior to 120 days after such filing obligation arises.

In the event that the Issuer and the Guarantor are requested to file a Shelf
Registration Statement pursuant to clause (ii) of the preceding paragraph prior
to the consummation of the Exchange Offer, the Issuer and the Guarantor shall
use all commercially reasonable efforts to file and have become effective both
an Exchange Offer Registration Statement pursuant to Section 2(a) with respect
to all Entitled Securities and a Shelf Registration Statement (which may be a
combined Registration Statement with the Exchange Offer Registration Statement)
with respect to offers and sales of Entitled Securities pursuant to such clause
(ii) of the preceding paragraph.

The Issuer and the Guarantor agree to use all commercially reasonable efforts to
keep the Shelf Registration Statement continuously effective and the related
Prospectus current (subject to the right of the Issuer to suspend sales of
Registrable Securities pursuant to the Shelf Registration Statement from time to
time pursuant to Sections 3(d) and 3(e)) for a period of one year after the last
date on which any Entitled Securities were originally issued, as such period may
be extended under Section 3(g) (or a shorter period that will terminate when
there are no longer any Entitled Securities outstanding) (the “Shelf
Effectiveness Period”). The Issuer and the Guarantor further agree to supplement
or amend the Shelf Registration Statement and the related Prospectus if required
by the rules, regulations or instructions applicable to the registration form
used by the Issuer for such Shelf Registration Statement or by the Securities
Act or by any other rules and regulations thereunder or if reasonably requested
by a Holder of Entitled Securities with respect to information relating to such
Holder, and to use all commercially reasonable efforts to cause any such
amendment to become effective, if required, and such Shelf Registration
Statement and Prospectus to become usable as soon as thereafter practicable.

(c) The Issuer and the Guarantor shall pay all Registration Expenses in
connection with any registration pursuant to Section 2(a) or Section 2(b)
hereof. Each Holder shall pay all underwriting discounts and commissions,
brokerage commissions and transfer taxes, if any,

 

7



--------------------------------------------------------------------------------

relating to the sale or disposition by such Holder of its Entitled Securities
pursuant to the Shelf Registration Statement.

(d) An Exchange Offer Registration Statement pursuant to Section 2(a) hereof
will not be deemed to have become effective unless it has been declared
effective by the SEC. A Shelf Registration Statement pursuant to Section 2(b)
hereof will not be deemed to have become effective unless it has been declared
effective by the SEC or is automatically effective upon filing with the SEC as
provided by Rule 462(b) under the Securities Act.

(e) In the event that (i) the Exchange Offer Registration Statement or Shelf
Registration Statement, if required hereby, is not filed on or before the date
specified in Section 2(a) or Section 2(b), respectively, (ii) any of the
Exchange Offer Registration Statement or the Shelf Registration Statement, if
required hereby, is not declared effective by the SEC on or prior to the date
specified in Section 2(a) or Section 2(b), respectively (each, a “Target
Registration Date”), (iii) the Exchange Offer is not consummated within 30
Business Days after the date on which the Exchange Offer Registration Statement
is declared effective by the SEC, or (iv) the Exchange Offer Registration
Statement or Shelf Registration Statement, if required hereby, is declared
effective but thereafter either ceases to be effective or the Prospectus
contained therein ceases to be usable in connection with the resale of Entitled
Securities (other than as a result of the Issuer’s right to suspend the use of
such Registration Statement for the period of time and under the circumstances
set forth in Sections 3(d) and 3(e)) at any time, in the case of the Exchange
Offer Registration Statement, prior to the later of the consummation of the
Exchange Offer and, if applicable, the end of the Exchange Effectiveness Period,
or, in the case of the Shelf Registration Statement, at any time during the
Shelf Effectiveness Period (each such event referred to in clauses (i) through
(iv) above, a “Registration Default”), then, (I) the interest rate on the
Entitled Securities will be increased from and including the date on which any
such Registration Default shall occur, to but excluding the date on which all
Registration Defaults have been cured or cease to exist, by 0.25% per annum for
the first 90-day period beginning on an including the date of occurrence of such
Registration Default and (II) if all Registration Defaults are not cured or do
not cease to exist prior to the end of such 90-day period, then from and
including the first day after such 90-day period, the interest rate on the
Entitled Securities will be increased by an additional 0.25% per annum (in each
case, “Additional Interest”) (provided that the rate at which Additional
Interest shall accrue shall in no event exceed 0.50% per annum). Additional
Interest will accrue and will be payable to but excluding the date on which all
Registration Defaults have been cured or cease to exist. Additional Interest
will be computed on the basis of a 360-day year comprised of twelve 30-day
months and will be paid to the Holders of the Entitled Securities in the same
manner and times as interest is otherwise payable on the Entitled Securities.
From and including the date on which all Registration Defaults have been cured
or otherwise cease to exist, Additional Interest will cease to accrue unless and
until a subsequent Registration Default occurs, in which case, Additional
Interest shall again commence accruing pursuant to the foregoing provisions. A
Holder of the Entitled Securities shall not be entitled to the Additional
Interest with respect to a Registration Default that pertains to the Shelf
Registration Statement unless (i) such Holder has provided the Issuer with the
information required by Section 3(b) of this Agreement in order to have such
Holder’s Entitled Securities included in the Shelf Registration Statement or
(ii) such Holder’s Entitled Securities are included in the Shelf Registration
Statement. The Issuer agrees to pay such

 

8



--------------------------------------------------------------------------------

Addition Interest as and when the same shall become due and payable in
accordance with the terms of this Agreement and the Indenture.

If any Additional Interest shall be accrued and unpaid on any Entitled Security
at the time that it ceases to be an Entitled Security, the Issuer shall
nonetheless remain obligated to pay all such accrued and unpaid Additional
Interest in accordance with the terms of this Agreement and the Indenture.

(f) Without limiting the remedies available to the Holders, the Issuer and the
Guarantor acknowledge that any failure by the Issuer or the Guarantor to comply
with their obligations under Section 2(a) and Section 2(b) hereof may result in
material irreparable injury to the Holders for which there is no adequate remedy
at law, that it will not be possible to measure damages for such injuries
precisely and that, in the event of any such failure, any Holder may obtain such
relief as may be required to specifically enforce the Issuer’s and the
Guarantor’s obligations under Section 2(a) and Section 2(b) hereof.

3. Registration Procedures.

(a) In connection with their obligations pursuant to Section 2(a), Section 2(b)
and, to the extent applicable, Section 4 hereof, the Issuer and the Guarantor
shall:

 

  (i) prepare and file with the SEC within the time period specified in
Section 2(a) the Exchange Offer Registration Statement and, if applicable, use
all commercially reasonable efforts to prepare and file with the SEC within the
time period specified in Section 2(b) the Shelf Registration Statement, in each
case on the appropriate form under the Securities Act, which form (x) shall be
selected by the Issuer and the Guarantor, (y) shall, in the case of a Shelf
Registration, be available for the sale of the Entitled Securities by the
Holders thereof from time to time and (z) shall comply as to form in all
material respects with the requirements of the applicable form and include or
incorporate by reference all financial statements required by the SEC to be
filed therewith; and use all commercially reasonable efforts to cause such
Registration Statement to become effective and remain effective and the
Prospectus included therein to be useable for the applicable period in
accordance with Section 2 hereof and, if applicable, Section 4;

 

  (ii)

use all commercially reasonable efforts to prepare and file with the SEC such
amendments and post-effective amendments to each Registration Statement as may
be necessary to keep such Registration Statement effective and the Prospectus
included therein useable for the applicable period in accordance with Section 2
and, if applicable, Section 4 hereof and cause each Prospectus to be
supplemented by any required prospectus supplement and cause each Prospectus and
any supplement thereto to be filed pursuant to Rule 424 under the Securities
Act; and keep each Prospectus current during the period described in
Section 4(3) of and Rule 174 under the Securities Act that is applicable to
transactions by brokers or dealers with respect to the Entitled Securities or
Exchange Securities and during the period specified in Section 2 and, if
applicable, Section 4 hereof; and in the event that an Issuer Free Writing
Prospectus shall be used, to cause

 

9



--------------------------------------------------------------------------------

  such Issuer Free Writing Prospectus to comply as to form in all material
respects with the requirements of the Securities Act and the rules and
regulations thereunder and to file the same pursuant to Rule 433 under the
Securities Act (if such filing is required);

 

  (iii) in the case of a Shelf Registration, use all commercially reasonable
efforts to furnish to each Holder of Entitled Securities, to counsel for the
Initial Purchasers, to counsel for such Holders and to each Underwriter of an
Underwritten Offering of Entitled Securities, if any, without charge, as many
copies of each Prospectus, preliminary prospectus and related Issuer Free
Writing Prospectus, and any amendment or supplement thereto, as such Holder,
counsel or Underwriters may reasonably request in order to facilitate the sale
or other disposition of the Entitled Securities thereunder; and the Issuer and
the Guarantor consent to the use of such Prospectus, preliminary prospectus,
Issuer Free Writing Prospectus and any amendment or supplement thereto in
accordance with applicable law by each of the Holders of Entitled Securities and
any such Underwriters in connection with the offering and sale of the Entitled
Securities covered by and in the manner described in such Prospectus,
preliminary prospectus or any amendment or supplement thereto in accordance with
applicable law; and, in the case of the Exchange Offer Registration Statement,
use all commercially reasonable efforts to furnish to each applicable
Participating Broker-Dealer, without charge, as many copies of each Prospectus
and any related Issuer Free Writing Prospectus and any amendment or supplement
thereto as such Participating Broker-Dealer may reasonably request in order to
facilitate the sale or other disposition of the Entitled Securities and the
Issuer and the Guarantor consent to the use of such Prospectus, Issuer Free
Writing Prospectus and any amendment or supplement thereto in accordance with
applicable law by each such Participating Broker-Dealer in connection with the
offering and sale of Entitled Securities covered by the Exchange Offer
Registration Statement;

 

  (iv) use all commercially reasonable efforts to register or qualify the
Entitled Securities under all applicable state securities or “blue sky” laws of
such jurisdictions as any Holder of Entitled Securities covered by a
Registration Statement shall reasonably request; cooperate with such Holders in
connection with any filings required to be made with FINRA; and do any and all
other acts and things that may be reasonably necessary or advisable to enable
each Holder to complete the disposition in each such jurisdiction of the
Entitled Securities owned by such Holder; provided that neither the Issuer nor
the Guarantor shall be required to (1) qualify as a foreign corporation or other
entity or as a dealer in securities in any such jurisdiction where it would not
otherwise be required to so qualify, (2) file any general consent to service of
process in any such jurisdiction or (3) subject itself to taxation in any such
jurisdiction if it is not so subject;

 

  (v)

notify counsel for the Initial Purchasers and, in the case of a Shelf
Registration, notify each Holder of Entitled Securities and counsel for such
Holders promptly (or, in the case of an event or condition described in clause
(3), (4), (5) or (6) of this paragraph, as promptly as practicable) and, if
requested by any such Holder

 

10



--------------------------------------------------------------------------------

  or counsel, confirm such advice in writing (1) when a Registration Statement
has become effective, when any post-effective amendment thereto has been filed
and becomes effective and when any amendment or supplement to the Prospectus has
been filed and when any Issuer Free Writing Prospectus has been filed or, if not
required to be filed, issued, (2) of any request by the SEC or any state
securities authority for amendments and supplements to a Registration Statement
or Prospectus and any related Issuer Free Writing Prospectus or for additional
information after the Registration Statement has become effective, (3) of the
issuance by the SEC or any state securities authority of any stop order
suspending the effectiveness of a Registration Statement or the initiation of
any proceedings for that purpose, including the receipt by the Issuer of any
notice of objection of the SEC to the use of a Shelf Registration Statement or
any post-effective amendment thereto pursuant to Rule 401(g)(2) under the
Securities Act, (4) if, between the applicable effective date of a Shelf
Registration Statement and the closing of any sale of Entitled Securities
covered thereby, the representations and warranties of the Issuer or the
Guarantor contained in any underwriting agreement, securities sales agreement or
other similar agreement, if any, relating to an offering of such Entitled
Securities cease to be true and correct in all material respects, (5) if the
Issuer or the Guarantor receives any notification with respect to the suspension
of the qualification of the Entitled Securities for sale in any jurisdiction or
the initiation of any proceeding for such purpose, (6) of the happening of any
event or the discovery of any facts during the period that the applicable
Registration Statement is required to be effective or the related Prospectus is
required to be useable in connection with the resale of Entitled Securities
which makes any statement made in the applicable Registration Statement, any
related preliminary prospectus, the related Prospectus and any related Issuer
Free Writing Prospectus or any amendment or supplement thereto untrue in any
material respect or which constitutes an omission to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading (provided, however, that no notification by the Issuer and the
Guarantor shall be required pursuant to this clause (6) in the event that the
Issuer and the Guarantor (x) as promptly as practicable file an amendment or
supplement to such Registration Statement, Prospectus or Issuer Free Writing
Prospectus or a Form 8-K or other appropriate Exchange Act report that is
incorporated by reference into such Registration Statement and the related
Prospectus, which, in either case, contains the requisite information with
respect to such event or facts that results in such Registration Statement,
Prospectus or Issuer Free Writing Prospectus, as the case may be, no longer
containing any untrue statement of material fact or omitting to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading and (y) provide a copy thereof to each Holder of Entitled
Securities covered by the applicable Registration Statement) and (7) of any
determination by the Issuer or the Guarantor that a post-effective amendment to
a Registration Statement or any amendment or supplement to the Prospectus would
be appropriate. Without limitation to the other applicable provisions to this
Agreement, the Company and the Guarantor agree that this Section 3(a)(v) shall
also be applicable, mutatis

 

11



--------------------------------------------------------------------------------

  mutandis, with respect to the Exchange Offer Registration Statement and the
Prospectus included therein and any related Issuer Free Writing Prospectus to
the extent that any such Prospectus or Issuer Free Writing Prospectus is being
used by Participating Broker-Dealers in connection with resales of Exchange
Securities as contemplated by Section 4 hereof;

 

  (vi) use all commercially reasonable efforts to obtain the withdrawal of any
order suspending the effectiveness of a Registration Statement or, in the case
of a Shelf Registration, the resolution of any objection of the SEC pursuant to
Rule 401(g)(2), or of the suspension of the qualification of the Entitled
Securities for sale in any jurisdiction, including by filing an amendment to
such Registration Statement on the proper form, at the earliest possible moment
and provide prompt notice to each Holder of the withdrawal of any such order or
suspension or such resolution;

 

  (vii) in the case of a Shelf Registration, furnish to each selling Holder of
Entitled Securities named in such Shelf Registration Statement, without charge,
at least one conformed copy of each Registration Statement and any
post-effective amendment thereto (without any documents incorporated therein by
reference or exhibits thereto, unless requested);

 

  (viii) in the case of a Shelf Registration, cooperate with the Holders of
Entitled Securities to facilitate the timely preparation and delivery of
certificates representing Entitled Securities to be sold and not bearing any
restrictive legends and enable such Entitled Securities to be issued in such
denominations and registered in such names (consistent with the provisions of
the Indenture) as such Holders may reasonably request at least two Business Day
prior to the closing of any sale of Entitled Securities;

 

  (ix)

in the case of a Shelf Registration, upon the occurrence of any event
contemplated by Section 3(a)(v)(6) hereof, use all commercially reasonable
efforts to prepare and file with the SEC, as promptly as practicable, a
supplement or post-effective amendment to such Shelf Registration Statement or
any related Prospectus or Issuer Free Writing Prospectus or any document
incorporated therein by reference or file any other required document so that,
as thereafter delivered (or, to the extent permitted by law, made available) to
purchasers of the Entitled Securities, such Registration Statement, Prospectus
or Issuer Free Writing Prospectus, as the case may be, will cease to have the
identified deficiencies and will not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; and the Issuer and the Guarantor shall notify
the Holders of Entitled Securities to suspend use of such Prospectus or Issuer
Free Writing Prospectus as promptly as practicable after the occurrence of such
an event or any event of the kind described in Section 3(a)(v)(3). Without
limitation to any other provisions to this Agreement, the Company and the
Guarantor agree that this Section 3(a)(ix) shall also be applicable, mutatis
mutandis, with respect to the Exchange Offer Registration

 

12



--------------------------------------------------------------------------------

  Statement and the related Prospectus and any related Issuer Free Writing
Prospectus to the extent such Prospectus is being used by Participating
Broker-Dealers in connection with resales of Exchange Securities as contemplated
by Section 4 hereof;

 

  (x) a reasonable time prior to the filing of any Registration Statement, any
Prospectus, any related Issuer Free Writing Prospectus, any amendment to a
Registration Statement or amendment or supplement to a Prospectus or Issuer Free
Writing Prospectus, provide copies of such document to the Initial Purchasers
and their counsel (and, in the case of a Shelf Registration Statement, to the
Holders of Entitled Securities and their counsel and, in the case of an
Underwritten Offering, the representatives of the Underwriters and their
counsel), make such changes in any such document prior to the filing or use
thereof, as the case may be, as the Initial Purchasers or their counsel (or, in
the case of a Shelf Registration Statement, the Holders of the Entitled
Securities or their counsel or, in the case of an Underwritten Offering, the
representatives of the Underwriters or their counsel) may reasonably request,
and make such representatives of the Issuer and the Guarantor as shall be
reasonably requested by the Initial Purchasers or their counsel (and, in the
case of a Shelf Registration Statement, the Holders of Entitled Securities or
their counsel and, in the case of an Underwritten Offering, the representatives
of the Underwriters or their counsel) available for discussion of such document;
and the Issuer and the Guarantor shall not, at any time after initial filing of
a Registration Statement, use or file any Prospectus, any Issuer Free Writing
Prospectus or any amendment of or supplement to a Registration Statement or a
Prospectus, of which the Initial Purchasers and their counsel (and, in the case
of a Shelf Registration Statement, the Holders of Entitled Securities and their
counsel and, in the case of an Underwritten Offering, the representatives of the
Underwriters and their counsel) shall not have previously been advised and
furnished a copy or to which the Initial Purchasers or their counsel (or, in the
case of a Shelf Registration Statement, the Holders of Entitled Securities or
their counsel or, in the case of an Underwritten Offering, the representatives
of the Underwriters or their counsel) shall reasonably object within a
reasonable period of time after the receipt thereof (which period of time may be
specified by the Issuer in light of the circumstances);

 

  (xi) obtain a CUSIP number for all Exchange Securities or Entitled Securities,
as the case may be, not later than the initial effective date of a Registration
Statement and provide the Trustee with certificates for Exchange Securities and
Entitled Securities, as the case may be, as and when required pursuant to this
Agreement;

 

  (xii)

cause the Indenture to be qualified under the Trust Indenture Act in connection
with the registration of the Exchange Securities or Entitled Securities, as the
case may be; cooperate with the Trustee and the Holders to effect such changes
to the Indenture as may be required for the Indenture to be so qualified in
accordance with the terms of the Trust Indenture Act; and execute, and use
commercially reasonable efforts to cause the Trustee to execute, all documents
as may be

 

13



--------------------------------------------------------------------------------

  required to effect such changes and all other forms and documents required to
be filed with the SEC to enable the Indenture to be so qualified in a timely
manner;

 

  (xiii) in the case of a Shelf Registration, make available for inspection by a
representative of the Holders of the Entitled Securities (an “Inspector”), any
Underwriter participating in any disposition pursuant to such Shelf Registration
Statement, any attorneys and accountants designated by a majority of the Holders
of Entitled Securities to be included in such Shelf Registration and any
attorneys and accountants designated by such Underwriter, at reasonable times
and in a reasonable manner, all pertinent financial and other records, documents
and properties of the Issuer and the Guarantor and their respective
subsidiaries, and cause the respective officers, directors and employees of the
Issuer and the Guarantor to supply all information reasonably requested by any
such Inspector, Underwriter, attorney or accountant in connection with a Shelf
Registration Statement; provided that if any such information is identified by
the Issuer or the Guarantor as being confidential or proprietary, each Person
receiving such information shall take such actions as are reasonably necessary
to protect the confidentiality of such information to the extent such action is
otherwise not inconsistent with, an impairment of or in derogation of the rights
and interests of any Inspector, Holder or Underwriter; provided, however, that
without limitation to the foregoing, nothing in this Agreement shall prevent any
Inspector, Holder or Underwriter or any of their respective attorneys or
accountants from disclosing any confidential or proprietary information in
connection with asserting any rights or defenses available under applicable law,
or in connection with any legal, regulatory or administrative proceedings,
arbitration or mediation (including, without limitation, due diligence defenses)
or from disclosing any such information upon the order, request or demand of any
court, arbitrator, mediator, governmental or regulatory authority or official of
competent jurisdiction, FINRA, any stock exchange or similar authority, provided
that, in the event of any such order, request or demand, such Inspector, Holder,
Underwriter, attorney or accountant shall have notified the Company and the
Guarantor of such proposed disclosure, to the extent permissible under
applicable law or regulation or such order, request or demand, so that the
Company or the Guarantor may seek an appropriate protective order;

 

  (xiv) if reasonably requested by any Holder of Entitled Securities covered by
a Shelf Registration Statement, promptly include in an amendment or supplement
to the Prospectus or post-effective amendment such information with respect to
such Holder as such Holder reasonably requests to be included therein and make
all required filings of such amended or supplemented Prospectus or such
post-effective amendment as soon as reasonably practicable after the Issuer has
received notification of the matters to be so included in such filing;

 

  (xv)

in the case of a Shelf Registration, enter into such customary agreements and
take all such other actions reasonably required in connection therewith
(including those requested by a majority of the Holders of the applicable
Entitled Securities) in order to expedite or facilitate the disposition of such
Entitled Securities

 

14



--------------------------------------------------------------------------------

  including, but not limited to, an Underwritten Offering and in such
connection, (1) to the extent possible, make such representations and warranties
to the Holders and any Underwriters of such Entitled Securities with respect to
the business of the Issuer and the Guarantor and their respective subsidiaries
and the Registration Statement, preliminary prospectus, Prospectus, any related
Issuer Free Writing Prospectus and all documents incorporated by reference or
deemed incorporated by reference and any so-called “disclosure package”, if any,
in each case, in form, substance and scope as are customarily made by issuers to
underwriters in underwritten offerings and confirm the same if and when
requested, (2) obtain opinions and negative assurance letters of counsel to the
Issuer and the Guarantor (which counsel and opinions and letters, in form, scope
and substance, shall be reasonably satisfactory to the majority of the Holders
and such Underwriters and their respective counsel) addressed to each selling
Holder and Underwriter of Entitled Securities, covering the matters customarily
covered in opinions and negative assurance letters requested in underwritten
offerings, (3) obtain “comfort” letters from the independent certified public
accountants of the Issuer and the Guarantor (and, if necessary, any other
certified public accountant of any subsidiary of the Issuer or the Guarantor, or
of any business or assets acquired or to be acquired by the Issuer or the
Guarantor or any of their respective subsidiaries for which financial statements
and financial data are or are required to be included in the Registration
Statement) addressed to each selling Holder (to the extent permitted by
applicable professional standards) and Underwriter of Entitled Securities, such
letters to be in customary form and covering matters of the type customarily
covered in “comfort” letters in connection with underwritten offerings,
including but not limited to financial information contained and incorporated by
reference in any preliminary prospectus, Prospectus, Registration Statement,
Issuer Free Writing Prospectus and any amendments or supplements thereto and
(4) deliver such documents and certificates as may be reasonably requested by
the Holders of a majority in principal amount of the Entitled Securities being
sold to the Underwriters, and which are customarily delivered in underwritten
offerings, to evidence the continued validity of the representations and
warranties of the Issuer and the Guarantor made pursuant to clause (1) above and
to evidence compliance with any customary conditions contained in an
underwriting agreement;

 

  (xvi) in the case of an Underwritten Offering pursuant to a Shelf
Registration, use commercially reasonable efforts to cause the Entitled
Securities to be sold in such offering to be rated by appropriate rating
agencies or to have appropriate rating agencies confirm their existing ratings
with respect to the Entitled Securities; and

 

  (xvii)

if Additional Interest shall begin to accrue, or if the rate at which Additional
Interest is accruing shall increase, or if Additional Interest shall cease to
accrue, the Issuer shall notify the Initial Purchasers and the Holders as
promptly as practicable (but in no event shall such notice be sent later than
the next Business Day following the day on which such Additional Interest begins
to accrue or the date of such increase or cessation, as the case may be, which
notice shall state, as applicable, the date on which Additional Interest shall
begin to accrue, the rate at

 

15



--------------------------------------------------------------------------------

  which such Additional Interest will accrue, that the Company will notify the
Holders in the event that additional interest ceases to accrue, the amount of
any such increase and the interest rate that will be in effect after giving
effect to any such increase, and, in the event that Additional Interest shall
cease to accrue, the effective date of such cessation and the interest rate that
will be in effect after giving effect to such cessation, as the case may be.

(b) No Holder of Entitled Securities may include any of its Entitled Securities
in any Shelf Registration Statement pursuant to this Agreement unless and until
such Holder furnishes to the Issuer in writing, within 20 Business Days after
receipt of a request therefor, such information regarding such Holder and the
proposed distribution by such Holder of its Entitled Securities as the Issuer
may reasonably request for use in connection with any Shelf Registration
Statement or Prospectus or preliminary prospectus included therein. Each Holder
who has registered Entitled Securities pursuant to a Shelf Registration
Statement agrees that, until such time as such Entitled Securities have been
sold pursuant to such Registration Statement or have been withdrawn from such
Registration Statement, it will furnish promptly to the Issuer all information
as may be necessary so that the information previously provided by such Holder
for inclusion in such Shelf Registration Statement does not include an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading or that is otherwise reasonably requested by the
Issuer.

(c) In the case of a Shelf Registration Statement, each Holder of Entitled
Securities covered in such Shelf Registration Statement agrees and, in the event
that any Participating Broker-Dealer is using the Prospectus included in the
Exchange Offer Registration Statement in connection with the sale of Exchange
Securities pursuant to Section 4, each such Participating Broker-Dealer agrees
that, upon receipt of any notice from the Issuer and the Guarantor of the
happening of any event of the kind described in Section 3(a)(v)(3) or 3(a)(v)(6)
hereof, such Holder will forthwith discontinue disposition of Entitled
Securities pursuant to the Shelf Registration Statement or such Participating
Broker-Dealer shall forthwith continue disposition of the Entitled Securities
pursuant to such Prospectus, as the case may be, until receipt by such Holder or
Participating Broker-Dealer, as the case may be, of (I) in the case of a
suspension due to an event described in Section 3(a)(v)(6), copies of an amended
or supplemented Prospectus or Issuer Free Writing Prospectus as contemplated by
Section 3(a)(ix) hereof or written notice from the Issuer and the Guarantor that
no such that such amendment or supplement is required and that sales of Entitled
Securities pursuant to the Shelf Registration Statement or such Prospectus, as
the case may be, may be resumed using the then existing Prospectus and any
related Issuer Free Writing Prospectuses or (II) in the case of a suspension due
to an event described in Section 3(a)(v)(3), written notice from the Issuer and
the Guarantor that sales of Entitled Securities may be resumed (and the Issuer
and the Guarantor agree to give such notice as promptly as practicable after the
event or condition described in Section 3(a)(v)(3) or 3(a)(v)(6) has ceased to
exist); provided that nothing in this paragraph shall prevent the occurrence of
a Registration Default or the accrual of Additional Interest. If so directed by
the Issuer and the Guarantor, such Holder or Participating Broker-Dealer, as the
case may be, will deliver to the Issuer and the Guarantor all copies in its
possession, other than permanent file copies then in its possession, of the
Prospectus and any Issuer Free Writing Prospectuses covering such Entitled
Securities that are current at the time of receipt of such notice.

 

16



--------------------------------------------------------------------------------

(d) Notwithstanding anything herein to the contrary but subject to the
limitation set forth in Section 3(e) below, at any time after the effectiveness
of the Shelf Registration Statement or, if the Prospectus included in the
Exchange Offer Registration Statement is being used by any Participating
Broker-Dealers in connection with resales of Exchange Securities as contemplated
by Section 4, at any time subsequent to consummation of the Exchange Offer, each
of the Issuer and the Guarantor shall be entitled to suspend its obligation to
file any amendment to the Shelf Registration Statement or the Exchange Offer
Registration Statement, as the case may be, furnish any supplement or amendment
to a Prospectus included in the Shelf Registration Statement or the Exchange
Offer Registration Statement, as the case may be, make any other filing with the
SEC in connection with the Shelf Registration Statement or the Exchange Offer
Registration Statement, as the case may be, cause the Shelf Registration
Statement or the Exchange Offer Registration Statement, as the case may be, or
other filing with the Commission to remain effective or take any similar action
(collectively, “Registration Actions”) (A) if such action is required by law,
including upon the issuance by the SEC of a stop order suspending the
effectiveness of the Shelf Registration Statement or the Exchange Offer
Registration Statement, as the case may be, or the issuance of a stop order with
respect to the Shelf Registration Statement or the Exchange Offer Registration
Statement, as the case may be, under Section 8(d) of the Securities Act,
(B) upon the happening of any event or the discovery of any fact that makes any
statement made in the Shelf Registration Statement or the Exchange Offer
Registration Statement, as the case may be, or any related Prospectus or Issuer
Free Writing Prospectus untrue in any material respect or that constitutes an
omission to state a material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, or (C) if such action is taken by the Issuer in good
faith and for valid business reasons, including avoiding premature public
disclosure of an acquisition or divestiture of assets or a material corporate
event. Upon the occurrence of any of the conditions described in clause (A),
(B) or (C) above and without limitation to any other obligations of the Issuer
or the Guarantor under this Section 3 (including, without limitation,
Section 3(a)(ix)), the Issuer may give notice (a “Suspension Notice”) thereof to
the applicable Holders or Participating Broker-Dealers, as the case may be,
which notice shall state that the Issuer has elected to exercise its right to
suspend the effectiveness of the applicable Registration Statement and the sales
of Entitled Securities pursuant thereto under this Section 3(d) and shall direct
them to cease disposition of Entitled Securities pursuant to such Registration
Statement and the related Prospectus. Upon the termination of such condition,
the Issuer shall give prompt notice thereof to the Holders or the Participating
Broker-Dealers, as the case may be, and shall promptly proceed with all
Registration Actions that were suspended pursuant to this paragraph and shall
provide Holders or the Participating Broker-Dealers, as the case may be, with
copies of an amended or supplemented Prospectus or advise them that sales may be
resumed pursuant to the previous Prospectus.

(e) The Issuer and the Guarantor shall not suspend Registration Actions or the
effectiveness of any Registration Statements or the sale of Entitled Securities
pursuant to any Prospectus pursuant to Section 3(d) for more than two periods of
up to 30 consecutive days each during any 365-day period (each, a “Suspension
Period”). Each Suspension Period shall be deemed to begin on the date the
relevant Suspension Notice is given to the Holders and shall be deemed to end on
the earlier to occur of (1) the date on which the Issuer gives the Holders a
notice that the Suspension Period has terminated and (2) the date on which the
number of days during which a Suspension Period has been in effect exceeds 30
consecutive days. To the extent

 

17



--------------------------------------------------------------------------------

that the number of Suspension Periods in any 365-day period and the number of
days in any Suspension Period do not exceed the number of periods and days,
respectively, specified in the first sentence of this paragraph, Holders of
Entitled Securities shall not be entitled to receive Additional Interest
pursuant to clause (iv) of the first paragraph of Section 2(e) above as the
result of any such Suspension Period, but, if the number of Suspension Periods
in any 365-day period or the number of days in any Suspension Period shall
exceed the number of periods or days, respectively, set forth in the first
sentence of this paragraph, then Additional Interest shall accrue and be payable
in respect of (without duplication) each day during any Suspension Period that
is in excess of the number of periods so specified and each day in any
Suspension Period that is in excess of the number of days so specified.

(f) The Holders of Entitled Securities covered by a Shelf Registration Statement
who desire to do so may sell such Entitled Securities in an Underwritten
Offering. In any such Underwritten Offering, the investment bank or investment
banks and manager or managers (each, an “Underwriter”) that will administer the
offering will be selected by the Holders of a majority in principal amount of
the Entitled Securities included in such offering.

(g) In the event of any suspension of the use of a Registration Statement or
Prospectus pursuant to this Agreement (including, without limitation, pursuant
to 5(c), 5(d) or 5(e) hereof), the Issuer and the Guarantor shall extend the
number of days during which the applicable Registration Statement shall be
maintained effective pursuant to this Agreement and the period during which a
Participating Broker-Dealer shall be entitled to use the Prospectus in the
Exchange Offer Registration Statement by a number of days equal to the number
days in the period of such suspension (which period of suspension shall be
deemed to end when the Holders of the applicable Entitled Securities or the
Participating Broker-Dealer, as the case may be, shall have received copies of
an amended or supplemented Prospectus necessary to resume disposition of the
applicable Entitled Securities or notice from the Issuer and the Guarantor that
such dispositions may be resumed using the then current Prospectus).

4. Participation of Broker-Dealers in Exchange Offer.

(a) The Issuer and the Guarantor agree to (i) include in the Exchange Offer
Registration Statement a “Plan of Distribution” section covering the use of the
related Prospectus by broker-dealers who receive Exchange Securities pursuant to
the Exchange Offer in exchange for Entitled Securities acquired for their own
account as a result of market-making or other trading activities (“Participating
Broker-Dealers”) for the resale of such Exchange Securities and a statement to
the effect that any such Participating Broker-Dealer who wishes to use such
Prospectus in connection with the resale of Exchange Securities will be required
to notify the Company to that effect prior to the 30th day after the
consummation of the Exchange Offer, together with instructions for giving such
notice (each Participating Broker-Dealer who gives notice to the Company as
aforesaid being hereinafter called a “Notifying Broker-Dealer”), (ii) furnish to
each Notifying Broker-Dealer, without charge, as many copies of the related
Prospectus, and any amendment, or supplement, thereto, as such broker-dealer may
reasonably request, (iii) include in the Exchange Offer Registration Statement a
statement to the effect that any Participating Broker-Dealer who receives
Exchange Securities pursuant to the Exchange Offer in exchange for Securities
that were acquired for its own account as a result of market-making activities
or other trading activities must deliver a prospectus meeting the requirements

 

18



--------------------------------------------------------------------------------

of the Securities Act in connection with any resale or other transfer of such
Exchange Securities, and (iv) include in the transmittal letter or similar
documentation to be executed by an exchange offeree in order to participate in
the Exchange Offer a provision to substantially the following effect (unless
otherwise required by applicable law or regulation or by position or comment of
the Staff):

“If the undersigned is a broker-dealer that will receive Exchange Securities for
its own account in exchange for Entitled Securities, it represents that the
Entitled Securities to be exchanged for Exchange Securities were acquired by it
for its own account as a result of market-making activities or other trading
activities and acknowledges that it will deliver a prospectus meeting the
requirements of the Securities Act in connection with any resale of such
Exchange Securities; however, by so acknowledging and by delivering a
prospectus, the undersigned will not be deemed to admit that it is an
“underwriter” within the meaning of the Securities Act.”

The Issuer and the Guarantor consent to the use of such Prospectus and any
related Issuer Free Writing Prospectus and any amendments and supplements
thereto by each Notifying Broker-Dealer in connection with the sale or transfer
of Exchange Securities.

(b) To the extent any Notifying Broker-Dealer participates in the Exchange
Offer, the Company and the Guarantor shall use their commercially reasonable
efforts to maintain the Exchange Offer Registration Statement effective and the
related Prospectus usable in connection with the resale of Exchange Securities
by Participating Broker Dealers for a period of 180 days (subject to extension
pursuant to Section 3(g)) following the last Exchange Date (the “Exchange
Effectiveness Period”). Insofar as any provisions of Section 3 of this Agreement
shall refer to a majority of the Holders (or contain a similar reference), all
such references shall be deemed to mean, solely insofar as relates to this
Section 4, the Notifying Broker-Dealers who are the Holders of the majority in
aggregate principal amount of the then outstanding Exchange Securities which are
Entitled Securities, unless otherwise expressly stated or the context otherwise
requires.

(c) The Initial Purchasers shall have no liability to the Issuer, the Guarantor
or any Holder with respect to any request that they may make pursuant to this
Section 4.

5. Indemnification and Contribution.

(a) The Issuer and Guarantor, severally and jointly, agrees to indemnify and
hold harmless each Initial Purchaser and each Holder and their respective
affiliates, directors, officers, employees and agents and each Person, if any,
who controls any Initial Purchaser or Holder within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act from and against any and
all losses, claims, damages or liabilities to which any Initial Purchaser or
Holder or any such affiliate, director, officer, employee, agent or controlling
Person may become subject under the Securities Act, the Exchange Act or
otherwise, insofar as any such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon:

(1) any untrue statement or alleged untrue statement of any material fact
contained in any Registration Statement, any Prospectus or any Issuer Free
Writing Prospectus or any amendment or supplement thereto; or

 

19



--------------------------------------------------------------------------------

(2) any omission or alleged omission to state in any Registration Statement, any
Prospectus or any Issuer Free Writing Prospectus or any amendment or supplement
thereto a material fact required to be stated therein or necessary in order to
make the statements made therein, in the light of the circumstances under which
they were made, not misleading,

and will reimburse, as incurred, each Initial Purchaser and Holder and each such
affiliate, director, officer, employee, agent and controlling Person for all
reasonable legal or other fees and expenses incurred by any of them in
connection with investigating, defending against or appearing as a third party
witness in connection with any such loss, claim, damage, liability or action;
provided, however, the Issuer and the Guarantor will not be liable in any such
case to the extent that any such loss, claim, damage or liability arises out of
or is based upon any untrue statement or omission or alleged untrue statement or
omission made in any Registration Statement, any Prospectus or any Issuer Free
Writing Prospectus or any amendment or supplement thereto in reliance upon and
in conformity with written information provided by any Initial Purchaser or
Holder specifically for use therein. The indemnity provided for in this
Section 5 will be in addition to any liability that the Issuer or Guarantor may
otherwise have to the indemnified parties. In connection with any Underwritten
Offering permitted by Section 3, the Issuer and the Guarantor, jointly and
severally, will enter into underwriting agreements or other customary agreements
(each in customary form) pursuant to which they will, among other things, agree
to indemnify the Underwriters, selling brokers, dealers and similar securities
industry professionals participating in the distribution, and their respective
affiliates, directors, officers, employees and agents and each Person, if any,
who controls any such Persons within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act, if requested, in connection with any
Registration Statement, Prospectus, Issuer Free Writing Prospectus and so-called
“disclosure package” and any amendment or supplement thereto.

(b) Each Holder, severally and not jointly, agrees to indemnify and hold
harmless the Issuer, its general partner (the “General Partner”) and the
Guarantor, each of their respective directors and officers and each Person, if
any, who controls the Issuer or the Guarantor within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act, and each Initial
Purchaser and each other Holder and their respective affiliates, directors,
officers, employees and agents and each Person, if any, who controls any Initial
Purchaser or any other Holder within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act from and against any and all losses,
claims, damages or liabilities to which the Issuer, the General Partner, the
Guarantor or any of their respective directors, officers or controlling persons
or any Initial Purchaser or any such other Holder or any of their respective
affiliates, directors, officers, employees, agents or controlling Persons may
become subject under the Securities Act, the Exchange Act or otherwise, insofar
as such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon:

 

  (i) any untrue statement or alleged untrue statement of any material fact
contained in any Registration Statement, any Prospectus or any Issuer Free
Writing Prospectus or any amendment or supplement thereto; or

 

  (ii)

any omission or alleged omission to state in any Registration Statement, any
Prospectus or any Issuer Free Writing Prospectus or any amendment or

 

20



--------------------------------------------------------------------------------

  supplement thereto a material fact required to be stated therein or necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading,

in each case to the extent, and only to the extent, that such untrue statement
or alleged untrue statement or omission or alleged omission was made in such
Registration Statement, the Prospectus or such Issuer Free Writing Prospectus or
any such amendment or supplement, as the case may be, in reliance upon and in
conformity with information concerning such Holder furnished to the Issuer in
writing by such Holder expressly for use in such Registration Statement, the
Prospectus or such Issuer Free Writing Prospectus or such amendment or
supplement thereto, as the case may be; and (subject to the limitations set
forth in the immediately preceding clause) will reimburse, as incurred, each
such indemnified person for any reasonable legal or other fees and expenses
incurred by such indemnified person in connection with investigating, defending
against or appearing as a third party witness in connection with any such loss,
claim, damage, liability or action; provided, however, that the aggregate
liability of any Holder under this Section 5 shall not exceed the amount of net
proceeds (after deducting any underwriting or selling discounts and commissions)
received by such Holder from the sale of Entitled Securities pursuant to such
Registration Statement. The indemnity provided for in this Section 5 will be in
addition to any liability that any Holder may otherwise have to the indemnified
parties.

(c) Promptly after receipt by an indemnified party under this Section 5 of
notice of the commencement of any action for which such indemnified party is
entitled to indemnification under this Section 5, such indemnified party will,
if a claim in respect thereof is to be made against the indemnifying party under
this Section 5, notify the indemnifying party of the commencement thereof in
writing; but the omission to so notify the indemnifying party (i) will not
relieve it from any liability under paragraph (a) or (b) above unless and to the
extent it has been materially prejudiced through the forfeiture by the
indemnifying party of substantial rights or defenses by such failure and
(ii) will not, in any event, relieve the indemnifying party from any obligations
to any indemnified party other than the indemnification obligation provided in
paragraphs (a) and (b) above. In case any such action is brought against any
indemnified party, and it notifies the indemnifying party of the commencement
thereof, the indemnifying party will be entitled to participate therein and, to
the extent that it may wish, jointly with any other indemnifying party similarly
notified, to assume the defense thereof, with counsel reasonably satisfactory to
such indemnified party; provided, however, that if (i) the use of counsel chosen
by the indemnifying party to represent the indemnified party would present such
counsel with a conflict of interest, (ii) the defendants in any such action
include both the indemnified party and the indemnifying party and the
indemnified party shall have been advised by counsel that there may be one or
more legal defenses available to it and/or other indemnified parties that are
different from or in addition to those available to the indemnifying party, or
(iii) the indemnifying party shall not have employed counsel reasonably
satisfactory to the indemnified party to represent the indemnified party within
a reasonable time after receipt by the indemnifying party of notice of the
institution of such action, then, in each such case, the indemnifying party
shall not have the right to direct or assume the defense of such action on
behalf of such indemnified party or parties and such indemnified party or
parties shall have the right to select separate counsel to defend such action on
behalf of such indemnified party or parties. After notice from the indemnifying
party to such indemnified party of its election so to

 

21



--------------------------------------------------------------------------------

assume the defense thereof and approval by such indemnified party of counsel
appointed to defend such action, the indemnifying party will not be liable to
such indemnified party under this Section 5 for any fees or expenses of legal
counsel incurred thereafter unless (i) the indemnified party shall have employed
separate counsel in accordance with the proviso to the immediately preceding
sentence or (ii) the indemnifying party has authorized in writing the employment
of counsel for the indemnified party at the expense of the indemnifying party.
Any such separate counsel to the respective indemnified parties shall be
selected as follows: (i) counsel to the Initial Purchasers and their respective
affiliates, directors, officers, employees, agents and controlling Persons shall
be selected by the Representatives; (ii) counsel to the Issuer, the General
Partner, the Guarantor and their respective directors, officers and controlling
Persons shall be selected by the Issuer; and (iii) counsel to the Holders (other
than any Initial Purchasers) and their respective affiliates, directors,
officers, employees, agents and controlling Persons shall be selected by the
Holders who held or hold, as the case may be, a majority in aggregate principal
amount of the Entitled Securities held by all such Holders. An indemnifying
party may participate at its own expense in the defense of any such action;
provided, however, that counsel to the indemnifying party shall not (except with
the consent of the indemnified party) also be counsel to the indemnified party.
In no event shall the indemnifying party or parties be liable for (A) the fees
and expenses of more than one counsel (in addition to one firm of local counsel)
separate from the indemnifying parties’ own counsel for all Initial Purchasers
and their respective affiliates, directors, officers, employees, agents and
controlling Persons, (B) the fees and expenses of more than one counsel (in
addition to one firm of local counsel) separate from the indemnifying parties’
own counsel for the Issuer, the General Partner, the Guarantor and their
respective directors, officers and controlling Persons and (C) the fees and
expenses of more than one counsel (in addition to one firm of local counsel)
separate from the indemnifying parties’ own counsel for all Holders (other than
any Initial Purchasers) and their respective affiliates, directors, officers,
employees, agents and controlling Persons, in each case in connection with any
one action or separate but substantially similar actions in the same
jurisdiction arising out of the same general allegations or circumstances. All
fees and expenses reimbursed pursuant to this paragraph (c) shall be reimbursed
as they are incurred. An indemnifying party shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff, the
indemnifying party agrees to indemnify each indemnified party from and against
any loss or liability by reason of such settlement or judgment. No indemnifying
party shall, without the prior written consent of the indemnified party, effect
any settlement or compromise of any pending or threatened proceeding in respect
of which any indemnified party is or could have been a party, or indemnity has
been or could have been sought hereunder by any indemnified party, unless such
settlement (A) includes an unconditional written release of the indemnified
party, in form and substance reasonably satisfactory to the indemnified party,
from all liability on claims that are the subject matter of such proceeding and
(B) does not include any statement as to an admission of fault, culpability or
failure to act by or on behalf of any indemnified party.

(d) In circumstances in which the indemnity agreement provided for in the
preceding paragraphs of this Section 5 is unavailable to, or insufficient to
hold harmless, an indemnified party in respect of any losses, claims, damages or
liabilities (or actions in respect thereof), each indemnifying party, in order
to provide for just and equitable contribution, shall contribute to the amount
paid or payable by such indemnified party as a result of such losses, claims,
damages or liabilities (or actions in respect thereof) in such proportion as is
appropriate to reflect (i) the

 

22



--------------------------------------------------------------------------------

relative benefits received by the indemnifying party or parties on the one hand
and the indemnified party on the other from the offering of the Securities or
(ii) if the allocation provided by the foregoing clause (i) is not permitted by
applicable law, not only such relative benefits received by the indemnifying
party or parties, on the one hand, and the indemnified party, on the other hand,
from the initial placement of Securities (which in the case of the Issuer and
the Guarantor shall be deemed to be equal to the total net proceeds (before
deducting any expenses) to the Issuer and the Guarantor from the initial
placement of the Securities) but also the relative fault of the indemnifying
party or parties on the one hand and the indemnified party on the other in
connection with the statements or omissions or alleged statements or omissions
that resulted in such losses, claims, damages or liabilities (or actions in
respect thereof), as well as any other applicable consideration. The relative
fault of the parties shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Issuer or the Guarantor on the one hand, or the applicable
Holder on the other, the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such untrue statement or
omission or alleged untrue statement or omission, and any other equitable
considerations appropriate in the circumstances. The Issuer, the Guarantor and
the Holders agree that it would not be equitable if the amount of such
contribution were determined by pro rata or per capita allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the first sentence of this paragraph (d). The
aggregate amount of losses, liabilities, claims, damages and expenses incurred
by an indemnified party and referred to above in this Section 5 shall be deemed
to include any legal or other expenses reasonably incurred by such indemnified
party in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue or alleged untrue
statement or omission or alleged omission.

Notwithstanding any other provisions in this Section 5, no Holder shall be
obligated to contribute any amount in excess of the amount by which the total
price at which the Entitled Securities were sold by such Holder pursuant to the
applicable Registration Statement exceeds the amount of any damages that such
Holder has otherwise been required to pay by reason of any untrue or alleged
untrue statement or omission or alleged omission.

No Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation. The Holders’
obligations to contribute pursuant to this Section 5(d) are several and not
joint. For purposes of this Section 5(d), each affiliate, director, officer,
employee and agent of any Initial Purchaser or Holder and each person, if any,
who controls any Initial Purchaser or Holder within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act shall have the same rights
to contribution as such Initial Purchaser or Holder, as the case may be, and
each director and officer of the Issuer, the General Partner or the Guarantor
and each Person, if any, who controls the Issuer, the General Partner or the
Guarantor within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act shall have the same rights to contribution as the Issuer,
the General Partner or the Guarantor, as the case may be.

 

23



--------------------------------------------------------------------------------

(e) The indemnity and contribution provisions contained in this Section 5 shall
remain operative and in full force and effect regardless of (i) any termination
of this Agreement, (ii) any investigation made by or on behalf of any Initial
Purchaser or Holder or any Person controlling any Initial Purchaser or Holder,
or by or on behalf of the Issuer, the General Partner or the Guarantor, their
respective officers or directors or any Person controlling the Issuer or the
Guarantor, (iii) acceptance of any of the Exchange Securities and (iv) any sale
of Entitled Securities pursuant to a Registration Statement.

6. General.

(a) No Inconsistent Agreements. The Issuer and the Guarantor represent, warrant
and agree that (i) the rights granted to the Holders hereunder do not in any way
conflict with and are not inconsistent with the rights granted to the holders of
any other outstanding securities issued or guaranteed by the Issuer or the
Guarantor under any other agreement and (ii) neither the Issuer nor the
Guarantor has entered into, or on or after the date of this Agreement will enter
into, any agreement that is inconsistent with the rights granted to the Holders
of Entitled Securities in this Agreement or otherwise conflicts with the
provisions hereof.

(b) Amendments and Waivers. Except as provided in Section 6(d) below, the
provisions of this Agreement, including the provisions of this sentence, may not
be amended, modified or supplemented, and waivers or consents to departures from
the provisions hereof may not be given unless the Issuer and the Guarantor have
obtained the written consent of a majority of the Holders affected by such
amendment, modification, supplement, waiver or consent; provided that no
amendment, modification, supplement, waiver or consent to any departure from the
provisions of Section 2(e) or Section 5 hereof shall be effective as against any
Holder of Entitled Securities unless consented to in writing by such Holder. Any
amendments, modifications, supplements, waivers or consents pursuant to this
Section 6(b) shall be by a writing executed by each of the parties hereto.

(c) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, registered first-class
mail, telex, or any courier guaranteeing overnight delivery (i) if to a Holder,
at the most current address given by such Holder to the Issuer by means of a
notice given in accordance with the provisions of this Section 6(c), which
address initially is, with respect to the Initial Purchasers, the addresses set
forth in the Purchase Agreement, or, if no such notice is given, the address
specified in the Indenture; (ii) if to the Issuer and the Guarantor, initially
at the Issuer’ address set forth in the Purchase Agreement and thereafter at
such other address, notice of which is given in accordance with the provisions
of this Section 6(c); and (iii) to such other persons at their respective
addresses as provided in the Purchase Agreement and thereafter at such other
address, notice of which is given in accordance with the provisions of this
Section 6(c). All such notices and communications shall be deemed to have been
duly given: at the time delivered by hand, if personally delivered; five
Business Days after being deposited in the mail, postage prepaid, if mailed;
when receipt is acknowledged, if transmitted by facsimile; and on the next
Business Day if timely delivered to an air courier guaranteeing overnight
delivery. Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee, at the
address specified in the Indenture

 

24



--------------------------------------------------------------------------------

(d) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and the successors, assigns and transferees of
each of the parties, including, without limitation and without the need for an
express assignment, subsequent Holders, and shall also inure to the benefit of
the indemnified parties referred in Section 5 hereof and their heirs,
successors, assigns, and legal representatives; provided that nothing herein
shall be deemed to permit any assignment, transfer or other disposition of
Entitled Securities in violation of the terms of the Purchase Agreement or the
Indenture. If any transferee of any Holder shall acquire Entitled Securities in
any manner, whether by operation of law or otherwise, such Entitled Securities
shall be held subject to all the terms of this Agreement, and by taking and
holding such Entitled Securities such Person shall be conclusively deemed to
have agreed to be bound by and to perform all of the terms and provisions of
this Agreement and such Person shall be entitled to receive the benefits hereof.
The Initial Purchasers (in their capacity as Initial Purchasers) shall have no
liability or obligation to the Issuer or the Guarantor with respect to any
failure by a Holder to comply with, or any breach by any Holder of, any of the
obligations of such Holder under this Agreement. In the event that the Issuer or
the Guarantor shall consolidate or merge with or into any other Person or sell,
convey, transfer or lease all or substantially all of its property to any other
Person in a transaction that meets the applicable requirements of Article 10 of
the Indenture, the successor Person (if other than the Issuer or the Guarantor,
as the case may be) shall execute and deliver to the Trustee and the
Representatives a written agreement in substantially the form of Annex A hereto,
whereupon such successor Person shall succeed to and be substituted for, and may
exercise every right and power of, the Issuer or the Guarantor, as the case may
be, under this Agreement.

(e) Third Party Beneficiaries. Each Holder shall be a third party beneficiary to
the agreements made hereunder between the Issuer and the Guarantor, on the one
hand, and the Initial Purchasers, on the other hand, and shall have the right to
enforce such agreements directly to the extent it deems such enforcement
necessary or advisable to protect its rights or the rights of other Holders
hereunder.

(f) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

(g) Headings. The headings in this Agreement are for convenience of reference
only, are not a part of this Agreement and shall not limit or otherwise affect
the meaning hereof.

(h) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York. To the fullest extent
permitted by applicable law, each party hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the federal and state courts located in the Borough of
Manhattan, The City of New York, New York, including the United States District
Court for the Southern District of New York, in connection with any claim
brought with respect to this Agreement or related matter and waives any right to
claim such forum would be inappropriate, including concepts of forum non
conveniens.

 

25



--------------------------------------------------------------------------------

(i) Waiver of Jury Trial. The Issuer, the Guarantor and each of the Initial
Purchasers hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby.

(j) Entire Agreement; Severability. This Agreement contains the entire agreement
between the parties relating to the subject matter hereof and supersedes all
oral statements and prior writings with respect thereto. If any term, provision,
covenant or restriction contained in this Agreement is held by a court of
competent jurisdiction to be invalid, void or unenforceable or against public
policy, the remainder of the terms, provisions, covenants and restrictions
contained herein shall remain in full force and effect and shall in no way be
affected, impaired or invalidated.

(k) Free Writing Prospectuses. Each Holder represents that it has not prepared
or had prepared on its behalf or used or referred to, and agrees that it will
not prepare or have prepared on its behalf or use or refer to, any Free Writing
Prospectus, and has not distributed and will not distribute any written
materials in connection with the offer or sale of the Entitled Securities (other
than a Registration Statement, any Prospectus, any Permitted Free Writing
Prospectus or any amendments or supplements thereto) without the prior express
written consent of the Issuer. Any such Free Writing Prospectus consented to by
the Issuer is hereinafter referred to as a “Permitted Free Writing Prospectus.”
The Issuer represents and agrees that it has treated and will treat, as the case
may be, each Permitted Free Writing Prospectus as an Issuer Free Writing
Prospectus, including in respect of timely filing with the SEC, legends and
record-keeping.

(l) Majorities. Any reference herein to a majority of Holders, when used with
respect to any Registration Statement, shall mean the Holders of a majority in
aggregate principal amount of the then outstanding Entitled Securities
registered pursuant to such Registration Statement; and, when used with respect
to any Underwritten Offering or other offering, the Holders of a majority in
aggregate principal amounts of the Entitled Securities included or to be
included in such offering; and, when used in other contexts, shall mean a
majority of the aggregate principal amount of all outstanding Entitled
Securities or the applicable Entitled Securities, as the context shall require;
provided that whenever the consent or approval of Holders is required hereunder,
any Entitled Securities owned directly or indirectly by the Issuer or the
Guarantor or any of their respective affiliates shall not be counted in
determining whether such consent or approval was given by the required majority.

(m) Joint and Several Obligations. Anything herein to the contrary
notwithstanding, the obligations of the Issuer and the Guarantor hereunder are
their joint and several obligations and any obligations of the Initial
Purchasers, the Representatives and the Holders are several and not joint.

(Signature Page Follows)

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

KILROY REALTY CORPORATION

By:

 

/s/ Tyler H. Rose

  Tyler H. Rose   Executive Vice President, Chief Financial Officer and
Secretary

By:

 

/s/ Heidi R. Roth

  Heidi R. Roth   Senior Vice President and Controller KILROY REALTY, L.P.

By:

  Kilroy Realty Corporation, as general partner

By:

 

/s/ Tyler H. Rose

  Tyler H. Rose   Executive Vice President, Chief Financial Officer and
Secretary

By:

 

/s/ Heidi R. Roth

  Heidi R. Roth   Senior Vice President and Controller

 

27



--------------------------------------------------------------------------------

Confirmed and accepted as of the date first above written:

REPRESENTATIVES

 

J.P. MORGAN SECURITIES INC.

        By:

 

/s/ Robert Bottamedi

  Robert Bottamedi   Vice President

BANC OF AMERICA SECURITIES LLC

        By:

 

/s/ Douglas T. Fink

  Douglas T. Fink   Managing Director BARCLAYS CAPITAL INC.

        By:

 

/s/ Pamela Kendall

  Pamela Kendall   Director

For themselves and on behalf of the several

Initial Purchasers listed in Schedule 1

hereto.

 

28



--------------------------------------------------------------------------------

Schedule 1

Initial Purchasers

J.P. Morgan Securities Inc.

Banc of America Securities LLC

Barclays Capital Inc.

Comerica Securities, Inc.

KeyBanc Capital Markets Inc.

Mistubishi UFJ Securities (USA), Inc.

Nikko Bank (Luxembourg) S.A.

PNC Capital Markets LLC

RBS Securities Inc.

Scotia Capital (USA) Inc.

U.S. Bancorp Investments, Inc.

 

29



--------------------------------------------------------------------------------

Annex A

Agreement to be Bound by Registration Rights Agreement

The undersigned hereby absolutely, unconditionally and irrevocably agrees to be
bound by, and to comply with, and assumes the punctual performance and
observance of, all of the covenants, conditions, agreements, obligations and
understandings applicable to the [Issuer/Guarantor] (as defined below) set forth
in, the Registration Rights Agreement dated as of May 24, 2010 by and among
Kilroy Realty, L.P. (the “Issuer”), Kilroy Realty Corporation (the “Guarantor”)
and J.P. Morgan Securities, Inc. Banc of America Securities LLC and Barclays
Capital Inc., as representatives of the several initial purchasers named
therein.

IN WITNESS WHEREOF, the undersigned has executed this counterpart as of
            , 20    .

 

[Name]

By:

 

 

Name:   Title:  